DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the tip" in ll 2.  There is insufficient antecedent basis for this limitation in the claim. This is because claim 4 is dependent on claim 1, and neither in claim 1 nor claim 4 is a tip recited. For the purpose of prior art rejection the Office will interpret the claim to have proper antecedent basis. Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 – 5, 7 – 9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin (US 20120053598 A1), herein referenced to as “Chin”. 
	In regards to claim 1, Chin discloses: A system 600 (see Figs. 6A – 6C, [0050]) for tightening, fastening, or anchoring in tissue, comprising: a spring coil 100 (see Figs. 6A – 6C, [0050]) having a distal end (see annotated Fig. 6b below), a stressed configuration (see [0008], [0009], [0055] and [0057], the active state is the stressed configuration as when it is in the pathway/lumen of the restraining tube, the spring coil is stressed with its coils forcibly stretched apart), and an unstressed configuration (see Fig. 6C, [0008], [0009], [0055] and [0057], when the spring coil is no longer in 606 it is an unstressed configuration/reverted state where it’s coils compress back to its normal state to pinch tissue); and a restraining tube 606 (see Figs. 6A - 6C, [0050]) having a lumen 616 (see Figs. 6A – 6C, [0056]) extending along a length (see annotated Fig. 6B below) of the tube 606, the spring coil removably receivable within the lumen 606 to restrain the spring coil 100 in the stressed configuration (see [0055] - [0057], the spring coil 100 is removably restrained in the lumen 616 of the restraining tube 606).

    PNG
    media_image1.png
    410
    844
    media_image1.png
    Greyscale


	In regards to claim 4, Chin discloses: The system of claim 1, see 102 rejection above, wherein the restraining tube 606 is disposed over a proximal portion (see Fig. 6A, [0056] and [0057], the spring coil 100 including its tip is held within the lumen 616 of the restraining tube 606) of the tip (see Fig. 6a) when the spring coil 100 is in the stressed configuration (see [0057]).
	In regards to claim 5, Chin discloses: The system of claim 1, see 102 rejection above, wherein a plurality of windings (see Figs. 6A – 6B, the spring coil has multiple windings) of the spring coil 100 have a stressed diameter (see [0008], [0057], while within the lumen of the restraining tube 606, the spring coil matches the diameter of the restraining tube) in the stressed configuration (see [0057]) and an unstressed diameter (see Fig. 6C, [0008] and [0057], while outside of the restraining tube within the tissue, the coils compress and the diameter becomes smaller) in the unstressed configuration (see [0008], and [0057]), and wherein the unstressed diameter is smaller than the stressed diameter (the compression of the spring coil in its unstressed state results in the unstressed diameter being smaller than the stressed diameter, allowing the spring coil to fasten tissue, see also fig. 6b-6c).
	In regards to claim 7, Chin discloses: The system of claim 1, see 102 rejection above, further comprising a delivery catheter 602 (see Figs. 6a – 6b {the reference element 612 should read as 602}, [0050]) having a distal end (see Figs. 6A – 6C, [0050]), wherein a proximal end (see Figs. 6A – 6C, [0050]) of the restraining tube 606 is fixedly attached to the distal end (see Figs. 6A – 6C, [0050], the distal end of 602 has 606 fixed to it) of the catheter 602.
	In regards to claim 8, Chin discloses: The system of claim 7, see 102 rejection above, wherein the spring coil 100 is a helical coil 100 (as seen in Figs. 6A – 6C, the coil is helical) and the restraining tube 606 is a helical tube 606 (as seen in Figs. 6A – 6C, the restraining tube is helical), and the catheter 602 is rotatable to deliver the spring coil 100 from within the lumen 616 of the restraining tube 606 (see Figs. 6A – 6C, [0050] and [0057], the rotation of 602 allows for the delivery of 100).
	In regards to claim 9, Chin discloses: The system of claim 8, wherein a diameter of the helical tube 606 is greater than a diameter of the helical coil 100 in the unstressed configuration (the compression of the spring coil in its unstressed state results in the unstressed diameter being smaller than the stressed diameter, allowing the spring coil to fasten tissue, see also fig. 6b-6c), or windings of the helical coil 100 have a pitch that is greater than windings of the helical coil 100 in the unstressed configuration (see [0008], [0057], the helical coil when unstressed is compressed therefore it has a pitch greater in the unstressed configuration, see also fig. 6b-6c), or both.
Claims 15 – 16 are rejected by another interpretation of Chin.
In regards to claim 15, Chin discloses: A method (see Figs. 6A – 6C, [0057], [0058]) of tightening, fastening or anchoring in tissue, comprising: inserting a catheter 618 (see Figs. 6A – 6C, [0058])  600 (see Figs. 6A – 6C, [0050]) into a patient, the device 600 comprising: a spring 100 (see Figs. 6A – 6C, [0050]) having a stressed configuration (see [0008], [0055] and [0057]) and an unstressed configuration (see [0008], [0055] and [0057], while the spring is within the restraint 606 it is in a stressed configuration, while delivered it returns to its unstressed configuration); and a restraint 606 (see Figs. 6A – 6C, [0050]) against the spring 100 that restrains the spring 100 in the stressed configuration (the spring is held within the restraint); deploying the spring 100 from the catheter 618 at least partially into the tissue 604 (see Figs. 6A – 6C, [0050] and [0051]); and withdrawing the restraint 606 from the spring 100 such that at least a portion 621 (see [0057]) of the spring 100 transitions from the stressed configuration to the unstressed configuration in the tissue 604 to tighten, fasten or anchor in the tissue 604 (see [0057], once released from the restraint and delivered into the tissue, the spring reverts to its compressed state to fasten in the tissue).
In regards to claim 16, Chin discloses: The method of claim 15, see 102 rejection above, wherein the restraint 606 is a hollow tube 606 about the spring 100 (see fig. 6a-6c).
  Claims 10, 12 – 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jimenez et al (US 20130338706 A1), herein referenced to as “Jimenez”.
	In regards to claim 10, Jimenez discloses: A system (see Figs. 11A – 11B) for tightening, fastening or anchoring in tissue, comprising: a hollow spring coil 790 (see Figs. 11A – 11B, [0093]) having a lumen (see annotated Fig. 11B below) extending along a length of the coil 790 and having an open proximal end (see annotated Fig. 11B below), a distal end (see annotated Fig. 11B below), a stressed configuration (see Fig. 11A, [0093], when restraining element is inserted into the coil), and an unstressed configuration (see Fig. 11B, [0093], when coil does not have restraining element inserted); and 28Attorney Docket No. 8150.0548a restraining element 795 (see Figs. 11A – 11B, [0093]) disposed within the lumen (see annotated Fig. 11B below and Fig. 11A), the restraining element 795 removably receivable within the lumen (see annotated Fig. 11B below) to restrain the hollow spring coil 790 in the stressed configuration (see [0093], the restraining element forces the diameter of the hollow spring coil to be larger thus to be in a stressed configuration).

    PNG
    media_image2.png
    692
    703
    media_image2.png
    Greyscale

	In regards to claim 12, Jimenez discloses: The system of claim 10, see 102 rejection above, wherein a plurality of windings (see annotated Fig. 11B below claim 10) of the hollow spring coil 790 have a stressed diameter (see Fig. 11A, [0093], the larger diameter to match the diameter of the restraining element 795) in the stressed configuration (see Fig. 11A) and an unstressed diameter (see annotated Fig. 11B below claim 10, [0093], the smaller diameter in the coil’s resting state) in the unstressed configuration (see annotated Fig. 11B below claim 10, [0093]), and wherein the unstressed diameter is smaller than the stressed diameter (see Fig. 11A and annotated Fig. 11B below claim 10, [0093], 790 has a smaller diameter while the restraining element 795 is not inserted into 790).
	In regards to claim 13, Jimenez discloses: The system of claim 10, see 102 rejection above, further comprising a delivery catheter 130 (see Fig. 1, [0046] and [0093]) having a distal end (see Fig. 1, the distal end attaches to the device and the restraining element/coil) wherein a proximal end (see annotated Fig. 11B below claim 10) of the restraining element 795 is attached to the distal end (see Fig. 1) of the catheter 130 (see [0093], the device of Figs. 11A – 11B is used in a similar manner of Fig. 1, thus this proximal end of the restraining element would be attached to the distal end of the catheter 130).
	In regards to claim 14, Jimenez discloses: The system of claim 10, see 102 rejection, wherein a diameter (see [0093]) of the restraining element 795 is greater than a diameter (see [0093]) of the hollow spring coil 790 in the unstressed configuration (see annotated Fig. 11B below claim 10, [0093], the diameter of the restraining element is greater than the diameter of the hollow spring coil while the hollow spring coil is unstressed), or windings of the restraining element have a pitch that is greater than windings of the hollow spring coil in the unstressed configuration, or both (these limitations starting from “or windings of…” to “…or both” are selections recited in the alternative and are not chosen).
	In regards to claim 15, Jimenez discloses: A method (see [0093]) of tightening, fastening or anchoring in tissue, comprising: inserting a catheter 130 (see Fig. 1, [0011] and [0046]) including a device (see Figs. 11A – 11B, the combination of 790 and 795) into a patient, the device (see Figs. 11A – 11B) comprising: a spring 790 (see Figs. 11A – 11B, [0093]) having a stressed configuration (see Fig. 11A, [0093]) and an unstressed configuration (see Fig. 11B, [0093]); and a restraint 795 (see Figs. 11A – 11B) 790 that restrains the spring 790 in the stressed configuration (see Fig. 11A, the spring placed into a stressed configuration with the insertion of 795 within it); deploying the spring (see [0093], inserted into tissue at or near a puncture site) from the catheter 130 at least partially into the tissue; and withdrawing the restraint 795 (see [0093], restraint can be removed) from the spring 790 such that at least a portion of the spring 790 transitions from the stressed configuration (see Fig. 11A) to the unstressed configuration (see Fig. 11B) in the tissue to tighten, fasten or anchor in the tissue (see [0093], after removal of the restraint 795, the spring 790 retracts to its smaller diameter to cause an inward force on the tissue).
	In regards to claim 17, Jimenez discloses: The method of claim 15, see 102 rejection above, wherein the restraint 795 is a coil 795 within the spring 790 (see Fig. 11A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Gross et al (US 20160361168 A1), herein referenced to as “Gross”.
In regards to claims 2 and 3, Chin discloses: the system of claim 1, see 102 rejection above. Chin does not explicitly disclose: further comprising a tip with a distal tissue-penetrating portion on the distal end of the spring coil and wherein a maximum diameter of the tip substantially matches and abuts an outer diameter of the restraining tube.
However, Gross in a similar field of invention, teaches a spring coil 1900 (see Figs. 13C – 13E) that implants into tissue 1960 (see Fig. 13E). Gross further teaches: further comprising a tip 1930 (see Figs. 13C – 13E, [0505] and [0509]) with a distal tissue-penetrating portion 1940 (see Figs. 13C – 13E, [0505] and [0509]) on the distal end 1950 (see Figs. 13C – 13E, [0509]) of the spring coil 1900.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Gross and have a spring coil with a tip with a distal tissue-penetrating portion on the distal end. Motivation for such can be found in Gross as a distal tissue-penetrating portion can aid the spring coil in penetrating the tissue and also anchoring into the tissue (see [0505]). 
The combination of Chin and Gross further teaches: the diameter of the tip of Gross’s spring coil is substantially wider than the rest of its length. Chin and Gross do not expressly teach a maximum diameter of the tip substantially matches and abuts an outer diameter of the restraining tube. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the combined device of Chin and Gross to have a maximum diameter of the tip substantially matches and abuts an outer diameter of the restraining tube since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the .  
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Ziniti et al (US 20190038286 A1), herein referenced to as “Ziniti”.
In regards to claim 6, Chin discloses: The system of claim 1, see 102 rejection above. Chin does not explicitly disclose: wherein the restraining tube is a dissolvable coating.
However, Ziniti discloses a system 300 (see Fig. 5), a spring coil 306 (see Fig. 5), and a restraining tube 308 (see Fig. 5). Ziniti further discloses: wherein the restraining tube 308 is a dissolvable coating 308 (see Fig. 5, [0053], it is a bioabsorbable material therefore can be dissolved and absorbed by the body).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Ziniti and have a restraining tube made of a dissolvable coating. Motivation for such can be found in Ziniti as a dissolvable coating will allow the entire system to be implanted and then the spring coil can be deployed without needing removable from the restraining tube (see [0053]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Ziniti.
	In regards to claim 11, Jimenez discloses: The system of claim 10, see 102 rejection above. Jimenez does not explicitly disclose: further comprising a tip with a closed distal tissue-penetrating portion on the distal end of the hollow spring coil.
100 (see Fig. 2) with a spring coil 104 (see Fig. 2). Ziniti further teaches: further comprising a tip 106 (see Fig. 2, [0048]) with a closed distal tissue-penetrating portion (see Fig. 2, [0048], a sharp distal tip) on the distal end (see Fig. 2, the tip is on the distal end of the coil) of the spring coil 104. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings of Ziniti and have the hollow spring coil have a tip with a closed distal tissue-penetrating portion on the distal end. Motivation for such can be found in Ziniti as a closed distal tissue-penetrating would prevent tissue from entering into the hollow spring coil and would make it easier for the spring coil to penetrate tissue, muscle, or bone (see [0048]). 
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jimenez in view of Chin.
In regards to claim 18 and 19, Jimenez discloses: The method of claim 15, see 102 rejection above, wherein deploying the spring 790 further comprises rotating the catheter 130 (see [0035] and [0093], the catheter is rotated to rotate the spring for deployment) and withdrawing the restraint 795 further comprises rotating the catheter 130 in an opposite direction (see [0035] and [0093], to remove the restraint the catheter requires to be rotated in the opposite direction). Jimenez does not explicitly disclose: rotating the catheter in a clockwise direction and rotating the catheter in a counter-clockwise direction and wherein withdrawing the restraint further comprises fixing a position of the spring relative to the restraint with a push member abutting a proximal end of the spring.  
However, Chin in a similar field of invention teaches a method (see Figs. 6A – 6C) of tightening, fastening or anchoring in tissue, with a catheter 602, a restraint 606, and a spring 100. Chin further teaches: rotating the catheter 602 in a clockwise direction 608 (see Fig. 6A, [0050], to deploy the spring 100, there is a clockwise rotation as shown by the arrow 608) and rotating the catheter 602 in a 610 (see Fig. 6B, [0050], to withdraw the restraint 606 the catheter 602 there is a counter-clockwise rotation as shown by the arrow 610). Chin further teaches: wherein withdrawing the restraint 606 further comprises fixing a position of the spring 100 (see [0057], a locking mechanism can be used to fix the spring relative to the restraint) relative to the restraint 606 with a push member (see Figs. 6A – 6C, [0059], the locking mechanism makes contact with the proximal end of the spring 100 to leave the length of the spring within the tissue 604) abutting a proximal end (see [0057], the proximal end comes in contact with the locking mechanism) of the spring 100.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings of Chin and have deploying the spring further comprises rotating the catheter in a clockwise direction and withdrawing the restraint further comprises rotating the catheter in a counter-clockwise direction and further have wherein withdrawing the restraint further comprises fixing a position of the spring relative to the restraint with a push member. Motivation for such can be found in Chin as a clockwise rotation of the helical spring will facilitate penetration into the tissue to follow the spiral of the spring and restraint (see [0050] and [0051]).  Furthermore leaving the spring while retrieving the restraint can control the depth at which the spring is implanted (see [0057]). 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chin in view of Dudai (US 20080277450 A1), herein referenced to as “Dudai”.
In regards to claim 20, Chin discloses: The method of claim 15, see 102 rejection above: wherein the spring 100 is deployed into the tissue 604, and wherein the restraint 606 is withdrawn such that the spring 100 in the unstressed configuration tightens the tissue (see [0057]). Chin does not explicitly disclose: further comprising a secondary device positioned within the tissue, wherein the spring is deployed into the tissue about the secondary device and wherein the restraint is withdrawn such that the spring in the unstressed configuration tightens the tissue about the secondary device.
(see Fig. 20C) of tightening, fastening or anchoring in tissue with a spring coil 20 (see Fig. 20C), and a catheter 100 (see Fig. 20C). Dudai further teaches a secondary device positioned in the tissue 162 (see Fig. 20C, [0249]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chin to incorporate the teachings of Dudai and have a method of tightening fastening or anchoring tissue with a secondary device positioned within the tissue. Motivation for such can be found in Dudai as a secondary device can allow for a Nissen fundoplication to join two tissue edges together using multiple implanted devices (see [0249]). 
The combination of Chin and Dudai teaches: further comprising a secondary device 162 (Dudai) positioned within the tissue 604 (Chin), wherein the spring 100 (Chin) is deployed into the tissue 604 (Chin) about the secondary device 162 (Dudai) and wherein the restraint 606 (Chin) is withdrawn such that the spring 100 (Chin) in the unstressed configuration (see Fig. 6C) tightens the tissue 604 (Chin) about the secondary device 162 (Dudai, in combination when the spring of Chin is implanted near a secondary device of Dudai, the withdrawal of the restraint would then cause the spring to go into the unstressed configuration where the spring compresses and tightens the tissue about/near the secondary device).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAIHAN R KHANDKER whose telephone number is (571)272-6174.  The examiner can normally be reached on Monday - Friday 7:00 PM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAIHAN R. KHANDKER
Examiner
Art Unit 3771



/RAIHAN R KHANDKER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771